Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Feb. 14, 2019.
Claims 1-20 are pending in the case. Claims 1, 11 and 19 are independent claims.
Claim Rejections - 35 USC § 112
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 17 recite “calculate semantic similarity.”  However, it is not clear what “semantic similarity” is and how such similarity is calculated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis, Jr. et al. (hereinafter Francis) U.S. Patent No. 8,996,429.
In regard to independent claim 1, Francis teaches a robot control (see Abstract – “Methods and systems for robot and user interaction are provided to generate a personality for the robot.”) method, comprising: 
collecting interaction information of a companion target and obtaining digital person information of a companion person (see e.g. Fig. 5 col. 12 line 55 – col. 13 line 30 – “the robot may query the cloud with a captured image by sending the captured image to the cloud and requesting information about the image, such as an identity of the image or information associated with characteristics of objects in the image.” ), 
wherein the interaction information comprises interaction information of a sound or an action of the companion target toward a robot, and the digital person information comprises a set of digitized information of the companion person (see e.g. col. 15 line 25 – 35 – “the robot may be able to determine "mom's" voice from recordings, and further how the user interacts with "mom" from text messages and recordings.”); 
determining, based on the interaction information and the digital person information, a manner of interacting with the companion target (see e.g. col.  15 lines 25-65); 
generating, based on the digital person information of the companion person using a machine learning algorithm (see e.g. Abstract and col.  14 lines 10-15 col. 21 lines 40-65 – “The robot may provide a personalized interaction or response to the user based on the determined information of the ”” Learning and Adaptation to a User Based on Information Associated with User Devices”), an interaction content corresponding to the interaction manner (see e.g. col.  15 lines 25-65 and col. 18 – “The robot may make the inference or selection in real-time using artificial intelligence based on an analysis of the data”); and 
generating a response action toward the companion target based on the interaction manner and the interaction content (see e.g. Fig. 8A 8B col. 15 lines 40-65).  
In regard to dependent claim 2, Francis teaches obtaining behavior information of the companion person in a time period prior to a current moment (see e.g. col. 15 col. 21 lines 3—20 – “the robot may be able to determine "mom's" voice from recordings, and further how the user interacts with "mom" from text messages and recordings.”” the user-profile 830 may also include historical personality data 872 such that the robot may analyze previous estimated circumstances 852 and 862.”); and 
wherein generating, based on the digital person information of the companion person using a machine learning algorithm, an interaction content corresponding to the interaction manner comprises: generating, based on the digital person information and the behavior information of the companion person using the machine learning algorithm, a plurality of available interaction contents corresponding to the interaction manner, and selecting one or more interaction contents from the plurality of available interaction contents (see e.g. col. 22 lines 50-65).  
In regard to dependent claim 3, Francis teaches obtaining behavior information of the companion person in a time period prior to a current moment (col. 21 lines 3-35); and  32wherein determining, based on the interaction information and the digital person information, a manner of interacting with the companion target further comprises: determining, based on the interaction information, the digital person information, and the behavior information, the manner of interacting with the companion target (see e.g. col.  15 lines 25-65 and col. 21).  
In regard to dependent claim 4, Francis teaches obtaining behavior information of the companion person in a time period prior to a current moment; and obtaining digital person update information of the companion person by analyzing the behavior information, wherein the digital person update information is used to update the digital person information (see e.g. col. 5 lines 18-21 col. 19 lines 1-30 col. 21 lines 3-35).  
In regard to dependent claim 5, Francis teaches before obtaining the digital person information of the companion person, adding the digital person update information with an additional weight to the digital person information to modify the digital person information based on the update information (see e.g. col. 5 lines 18-21 col. 19 lines 1-30 – “personification or personalization can be reflected in a default profile, which can then be modified.”” the default user-profile may be modified by the user and the robot.”).  
In regard to dependent claim 6, Francis teaches adjusting a value of the additional weight to increase or decrease an impact caused by the behavior information of the companion person in the time period prior to the current moment on the digital person information (see e.g. col. 21).

Claim 11 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 12 is rejected for the similar reasons discussed above with respect to claim 2. 
In regard to dependent claim 13, Francis teaches the information obtaining module is further configured to obtain behavior information of the companion person in a time period prior to a current moment (col. 21 lines 3-35); and the interaction manner generation module is configured to: determine, based on the interaction information, the digital person information, and the behavior information, the manner of interacting with the companion target (see e.g. col.  15 lines 25-65 and col. 21), and generate, based on the digital person information of the companion person using the machine learning algorithm, the interaction content corresponding to the interaction manner (col. 21 lines 40-65).
In regard to dependent claim 14, Francis teaches the information obtaining module is further configured to obtain behavior information of the companion person in a time period prior to a current moment (col. 21 lines 3-35), wherein the behavior information of the companion person is collected by a mobile device carried by the companion person (col. 15 lines 14-20 – access information on user’s mobile phone); and obtain digital person update information of the companion person by analyzing the latest behavior information (see e.g. col. 17, 19), wherein the digital person update information is used to update the digital person information, and the digital person information is determined by analyzing the behavior information of the companion person or in a manual input manner (see e.g. col. 5 lines 18-21 col. 19 lines 1-30 – “personification or personalization can be reflected in a default profile, which can ).
In regard to dependent claim 15, Francis teaches the information obtaining module is further configured to add the digital person update information with an additional weight to the digital person information to modify the digital person information by using the update information (col. 5 lines 18-21 col. 19 lines 1-30 and col. 21).
In regard to dependent claim 16, Francis teaches the information obtaining module is further configured to adjust a value of the additional weight to increase or decrease impact caused by the behavior information of the companion person in the time period prior to the current moment on the digital person information (see e.g. col. 21).
Claim 19 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 20 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Saito (hereinafter Saito) U.S. Patent Publication No. 2002/0016128.
With respect to dependent claim 8, Francis does not expressly show generating, based on the digital person information of the companion person, scores of the plurality the robot 702 may access the user device to determine or identify information about a user, and the robot 702 may be configured to tailor a method of interaction with the user based on the identified information. “(see e.g. col. 14 line 20 to col. 15 line 55).  Furthermore, Saito teaches the scored content for selection (see e.g. para [53] – scores are generate reactions so that the robot can apply the best reaction).  Both Saito and Francis are directed to robotic interactions.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Saito and Francis in front of them to modify the system of Francis to include the above feature.  The motivation to combine Francis and Saito comes from Saito.  Saito discloses the motivation to apply scores to robot reactions so that best reaction can be selected (see e.g. para [53]).
Claim 18 is rejected for the similar reasons discussed above with respect to claim 8. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179